UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-K (Mark One) þANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2013 TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-127389 WEBTRADEX INTERNATIONAL CORP. (Name of small business issuer in its charter) Nevada 99-0381956 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 47 Avenue Road, Suite 200, Toronto, Ontario, Canada (Address of principal executive offices) M5R 2G3 (Zip Code) Issuer’s telephone number: (416) 929-1806 Securities registered pursuant to Section12(b) of the Exchange Act: None Securities registered pursuant to Section12(g) of the Exchange Act: Common Stock, Par Value $0.001 per Share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesNo þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesNo þ Indicate by check mark whether the issuer (1) has filed all reportsrequired to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that theregistrant was required to file such reports),and (2) has been subject to such filingrequirementsfor the past 90 days. YesþNo  Check whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo  Indicate by check mark if disclosureofdelinquentfilers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, indefinitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer  Non-accelerated filer Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesNo þ Of the 15,943,300 shares of voting stock of the registrant issued and outstanding as of March 31, 2013, 9,743,300 shares were held by non-affiliates. The aggregate market value of the voting stock held by non-affiliates of the registrant computed by reference to the closing bid price of its Common Stock as reported on the OTC Bulletin Board on June 15, 2013: $2,143,526 Transitional Small Business Disclosure Format (check one): YesNo þ DOCUMENTS INCORPORATED BY REFERENCE None PART I. Item 1. Description of Business Forward-Looking Statements This annual report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “could”, "may", "will", "should", "expect", "plan", "anticipate", "believe", "estimate", "predict", "potential" or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable laws, including the securities laws of the United States, we do not intend to update any of the forward-looking statements so as to conform these statements to actual results. As used in this annual report, the terms "we", "us", "our", “the Company”, mean Webtradex International Corp., unless otherwise indicated. All dollar amounts in this annual report refer to US dollars unless otherwise indicated. Overview We were incorporated on February 23, 2005 under the laws of the state of Nevada. We have had several changes in our officers and directors since inception up to March 9, 2010 when Mr. Kam Shah became our chairman of the board of directors, president,secretary, treasurer and chief executive officer. We do not have any subsidiaries. Our principal office was moved on March 22, 2011 to 47 Avenue Road, Suite 200, Toronto, Ontario, Canada M5R 2G3 from West Palm Beach, Florida. Our telephone number is (416) 929-1806. Our fiscal year end is March 31. TheCompany is a developmental stage corporation and has not yet generated or realized significant revenues from business operations. Webtradex’s current business strategy involves developing a social website aimed at driving traffic for various sellers of products and services which can generate revenue through commissions from the associated sellers and advertisements, as well as other related sources for the Company. In July 2012, the Company acquired all intellectual property related to the development of B’Wished, including all related URLs, designs, concepts and software codes which it plans to use in the continuous development of an interactive website - B’Wished - and generate business in the social e-commerce sector. The Company's auditors have issued a going concern opinion in our audited financial statements for the fiscal year ended March 31, 2013. This means that our auditorsbelieve there is doubt that the Company can continue as an on-going business for the next twelve months unless it obtains additional capital to pay its bills. This is because the Company has not yet generated significant revenues. The following discussion and analysis should be read in conjunction with the financial statements of the Company and theaccompanying notes appearing subsequently under the caption "Financial Statements”. Employees As of March 31, 2013, the Company employed no full time and no part time employees.Hiring employees over the next twelve months will depend on the continued implementation of the current business strategy and if the required funds are raised. Patents and Trademarks We do not own, either legally or beneficially, any patents or trademarks. Available Information Information regarding the Company's annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and any amendments to these reports, are available to the public from the SEC's website at http://www.sec.gov as soon as reasonably practicable after the Company electronically files such reports with the Securities and Exchange Commission.Any document that the Company files with the SEC may also be read and copied at the SEC's public reference room located at Room 1024, Judiciary Plaza, 450 Fifth Street, N.W., Washington, DC 20549. Please call the SEC at 1-800-SEC-0330 for further information on the public reference room. Item 1A. Risk Factors As a smaller reporting company, as defined in Rule 12b-2 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), we are not required to provide the information required by this item. Item 1B. Unresolved Staff Comments None Item 2. Description of Property The Company’s current executive offices are at 47 Avenue Road, Suite 200, Toronto, Ontario Canada M5R 2G3.We pay no rent or other fees for the use of the mailing address as this office is leased by a company where the CEO has his office. The Company also shares a 500 sq. foot corporate office in central Barcelona, Spain located onCalle de Beethoven, 12, 1st floor, rented on a month to month basis. We believe that the foregoing space is adequate to meet our current needs. Item 3. Legal Proceedings None. Item 4. Mine Safety Disclosures None. PART II Item 5. Market for Common Equity, Related Stockholder Matters and issuer purchases of equity securities (a)Market Information. There is no establishedtrading market in our Common Stock.The Company's common stock is traded only on the OTC Bulletin Board (OTC: ZDVN). (b)Holders.As of March 31, 2013, there were approximately thirty-three (33) holders of record of our common stock, which excludes those shareholders holding stock in street name. (c)Dividend Policy.We have not declared or paid cash dividends or made distributions in the past, and we do not anticipate that we will pay cash dividends or make distributions in the foreseeable future. We currently intend to retain and reinvest future earnings, if any, to finance our operations. Item 6. Selected Financial Data As a smaller reporting company, as defined in Rule 12b-2 of the Exchange Act, we are not required to provide the information required by this item. Item 7. Management's Discussion and Analysis Discussion and Analysis The following discussion and analysis should be read in conjunction with the financial statements of the Company and the accompanying notes appearing subsequently under the caption "Financial Statements." This report on Form 10-K contains forward-looking statements that are subject to risks and uncertainties that could cause actual results to differ materially from those discussed in the forward-looking statements and from historical results of operations. Among the risks and uncertainties which could cause such a difference are those relating to our dependence upon certain key personnel, our ability to manage our growth, our success in implementing the business strategy, our success in arranging financing where required, and the risk of economic and market factors affecting us or our customers. Many of such risk factors are beyond the control of the Company and its management. FOR THE YEAR ENDED MARCH 31, 2 Results of operations The Company did not have any operating income since its inception on February 23, 2005 through to March 31, 2013. For the period from inception through to the year ended March 31, 2013, the registrant recognized an accumulated deficit of $108,842. Net Operating Revenues There was no significant operating revenue for the twelve months ended March 31, 2013, and 2012 respectively. Operating Expenses Operating expenses for the year ended March 31, 2013 increased significantly from those for the fiscal year 2012. The increase from approximately $10,671 in the 2012 period to $34,441 in the 2013 period was due mainly to the fees paid to consultants, web developers and designers due to further development work carried out on the B’Wished project, during the year-end March 31, 2013, as more fully explained below. Professional Fees The fees for the year ended March 31, 2013 consisted of approximately $4,000 charged by the independent accountant for services rendered over the fiscal year, $600 in fees charged by a tax preparer for the Company’s tax returns since inception and approximately $6,000paid to a consultant who acted as chief operating and investment officer. The contract with this consultant was terminated on September 13, 2012. Professional fees for the same period in the previous fiscal year comprised only of the fees charged by an independent accountant. For the year ended March 31, 2013, consulting fees incurred for services in the implementation of the B’Wished business plan was $11,000 compared to $0 consulting fees in the year ended March 31, 2012. The company’s CEO currently does not charge any fees. General and administrative expenses were $13,368 for fiscal year 2013 compared to $3,671 in fiscal year 2012.The increase was primarily due to rent and other expenses incurred in the operations of the B’Wished business plan. Costs incurredduring the 2013 fiscal period by programmers and other consultants directly involved in the development of the B’Wished website were capitalized as explained under the ‘Intangible Asset’ section of this report. Interest Expense Interest expense for the year ended March 31, 2013 totalled $11,442, and was nil for the period ended March 31, 2012. This interest was accrued on $325,000 note payable, maturing on or before July 17, 2013, which was issued to the vendor, Birthday Slam Corporation (“BSC”) as part of the purchase price for acquiring certain assets, as explained further in the Acquisition of new business, intangibles and goodwill section of this report. The Note is secured by all assets acquired under the Asset Purchase Agreement. The Note bears a 5% interest rate. The interest is accrued quarterly and is payable on maturity. Financial Condition, Liquidity and Capital Resources For the twelve months ended March 31, 2013 and 2012, the Company has not generated cash flow from operations. Consequently, the Company has been dependent upon its shareholders and associates to fund its cash requirements. Our present material commitments are professional and administrative fees and expenses associated with the preparation of our filings with the U.S. Securities and Exchange Commission (“SEC”) and other regulatory requirements. As of March 31, 2013, the Company had cash of $3,657. The Company's total assets increased from $188 as of March 31, 2012 to $506,173. Total liabilities increased from $40,172 at March 31, 2012 to $528,301 at March 31, 2013. This increase is attributable to additional borrowing to pay expenses as well the $325,000 note payable, bearing 5% interest, due to BSC as payment for the assets acquired. The Company had a net operating cash outflow of approximately $3,000 and capitalized cash outflow of approximately $117,000. These were funded from the advances from a stockholder. The Company is seeking to raise capital to implement the Company's business strategy.In the event additional capital is not raised or alternatively debt financing is not available from our shareholders, the Company may seek a merger, acquisition or outright sale. Acquisition of new business, intangibles and goodwill On July 17, 2012, the Company acquired from Birthday Slam Corporation (BSC), an Ontario, Canada incorporated Private Corporation, which is owned by a shareholder of the Company, assets comprising of a website and related applications for commercial use under development at a total purchase price of $385,500. The purchase price was allocated to the intangible assets acquired and liabilities assumed based on their estimated fair value on the acquisition date, with the remaining unallocated purchase price recorded as goodwill. The fair value assigned to identifiable intangible assets acquired has been determined primarily by using the income and cost approach.
